


Exhibit 10.80

 

AMENDMENT NO. 2

TO

SEVERANCE AGREEMENT

 

This Amendment No. 2 (this “Amendment”), dated as of January 12, 2009, amends
that certain Severance Agreement (the “Agreement”) entered into on April 4,
2008, by and between Force Protection, Inc., a Nevada corporation (the
“Company”), and Shelia Boyd (the “Executive”).

 

WHEREAS, in order to correct a “scrivener’s error in the language in Section 5
of the Agreement, the Company and the Executive desire to enter into this
Amendment to amend certain provisions of the Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements in the Agreement and herein, the Company and the
Executive hereby agree as follows:

 


1.                                       CAPITALIZED TERMS.  CAPITALIZED TERMS
THAT ARE NOT DEFINED IN THIS AMENDMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO
IN THE AGREEMENT.


 


2.                                       SECTION 5 OF THE AGREEMENT IS AMENDED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“5.             Payments Upon Non-Qualifying Termination of Employment.  If the
Executive’s employment with the Company shall terminate by reason of a
Nonqualifying Termination, then the Company shall pay to the Executive (or the
Executive’s beneficiary or estate) within thirty (30) days following the Date of
Termination, a lump-sum cash amount equal to the Accrued Amounts (other than the
amount described in Section 3(a)(ii) if the Executive is terminated by the
Company for Cause) and provide the Other Benefits.”

 


3.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED (INCLUDING BY FACSIMILE TRANSMISSION CONFIRMED PROMPTLY THEREAFTER BY
ACTUAL DELIVERY OF EXECUTED COUNTERPARTS) IN COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


4.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF SOUTH CAROLINA WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF
LAWS.


 


5.                                       HEADINGS.  SECTION HEADINGS ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED A PART OF THIS AMENDMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment
No. 2 to be executed, effective as of the date first written above.

 

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

By:

/s/ Lenna Ruth Macdonald

 

Name: Lenna Ruth Macdonald

 

Title: Chief Strategy Officer, General Counsel & Corporate Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Shelia Boyd

 

Name: Shelia Boyd

 

Title: Vice President, Human Resources

 

--------------------------------------------------------------------------------

 
